   

EXHIBIT 10.8

 

 

EXECUTIVE RETIREMENT AGREEMENT

 

 

                THIS EXECUTIVE RETIREMENT AGREEMENT (“Agreement”) is made by and
between Welltower Inc., together with its affiliates, subsidiaries, divisions,
joint ventures, predecessors, successors and assigns (the “Company”) and Jeffrey
H. Miller on behalf of himself and his heirs, executors, administrators,
successors, and assigns (collectively referred to herein as “Employee”) (the
Company and Employee shall be collectively referred to herein as “Parties”).  

 

 

RECITALS

 

WHEREAS, Employee was employed by the Company subject to an employment contract
dated December 29, 2008 (the “Employment Agreement”);

 

WHEREAS, the current term of the Employment Agreement expires on January 31,
2019 (as defined in the Employment Agreement);

 

WHEREAS, Employee decided to voluntarily retire from Employee’s employment with
the Company effective January 31, 2017 (the “Retirement Date”);  

 

WHEREAS, in consideration for Employee’s execution and non-revocation of this
Agreement, the Company shall pay to the Employee the payments described in that
certain letter between Employee and the Company re: Employee’s retirement dated
February 10, 2017 (the “Retirement Letter”) and set forth herein;

  

WHEREAS, Employee is bound by the confidentiality and restrictive covenant
provisions contained in Sections 9 and 10 of the Employment Agreement; and

 

WHEREAS, Employee elects to receive separation pay and other benefits under this
Agreement under the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual promises set forth herein, the
Parties hereby agree as follows:

 

The above recitals are hereby incorporated into this Agreement.

 


1.             LAST DAY OF EMPLOYMENT.  EMPLOYEE’S LAST DAY OF EMPLOYMENT WITH
THE COMPANY WAS THE RETIREMENT DATE. IN ADDITION TO RESIGNATION OF EMPLOYMENT
WITH THE COMPANY, EMPLOYEE ALSO HEREBY RETIRES FROM ANY POSITION THAT HE HOLDS
WITH THE COMPANY, ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, AND ANY POSITION
THAT HE HOLDS AT THE REQUEST, AS A REPRESENTATIVE, OR FOR THE BENEFIT OF, THE
COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY, ALL EFFECTIVE AS OF THE
RETIREMENT DATE.  THE COMPANY REPRESENTS AND WARRANTS THAT IT SHALL PROMPTLY
TAKE ANY AND ALL ACTIONS THAT MAY BE REQUIRED TO REMOVE EMPLOYEE FROM ANY
POSITION FROM WHICH HE HAS RESIGNED PURSUANT TO THE PRECEDING SENTENCES, AND
SHALL PROMPTLY REIMBURSE EMPLOYEE FOR ANY COSTS ASSOCIATED FOR ITS FAILURE TO DO
SO. THE COMPANY AND EMPLOYEE ACKNOWLEDGE THAT THE TERMS OF THAT CERTAIN
INDEMNIFICATION AGREEMENT DATED FEBRUARY 14, 2005 BETWEEN EMPLOYEE AND THE
COMPANY (AT THE TIME, HEALTH CARE REIT, INC.) REMAIN IN EFFECT AND FULLY
ENFORCEABLE FOLLOWING EMPLOYEE’S RETIREMENT DATE IN ACCORDANCE WITH ITS TERMS.

 


2.             BONUS PAYMENT FOR INDIVIDUAL PERFORMANCE.  IN CONSIDERATION FOR
EMPLOYEE SIGNING THE RETIREMENT LETTER AND SIGNING THIS AGREEMENT, AND COMPLYING
WITH THEIR RESPECTIVE TERMS, THE COMPANY AGREES, SUBJECT TO EMPLOYEE’S EXECUTION
OF THIS AGREEMENT AND IT BECOMING EFFECTIVE AS SET FORTH IN PARAGRAPH 24 BELOW
(THE “EFFECTIVE DATE”), TO PAY TO EMPLOYEE THE AMOUNT PAYABLE UNDER THE
COMPANY’S 2016 BONUS PLAN BASED ON EMPLOYEE’S INDIVIDUAL PERFORMANCE AT TARGET
LEVEL.  SUCH AMOUNT WILL BE PAID ON THE LATER OF (I) THE EFFECTIVE DATE OR (II)
THE DATE ON WHICH OTHER EXECUTIVES OF THE COMPANY ARE PAID ANNUAL BONUSES FOR
2016.


 


3.              PAYMENTS FOLLOWING RETIREMENT.  IN CONSIDERATION FOR EMPLOYEE
SIGNING THIS AGREEMENT, AND COMPLYING WITH ITS TERMS, THE COMPANY AGREES, AFTER
THE EFFECTIVE DATE, TO PAY TO EMPLOYEE WITHIN SIXTY (60) DAYS FOLLOWING THE
RETIREMENT DATE, THE AMOUNT OF TWO MILLION SIX HUNDRED SEVENTEEN THOUSAND TWO
HUNDRED SEVENTY-TWO DOLLARS ($2,617,272), LESS LAWFUL DEDUCTIONS (THE
“SEPARATION PAY”), AS THE AMOUNT OF THE SEPARATION PAY MAY BE ADJUSTED FOLLOWING
FINALIZATION OF EMPLOYEE’S 2016 BONUS, AND TO WAIVE ANY RIGHT IT MAY HAVE TO
ENFORCE THE PROVISIONS OF SECTION 5(A) OF THE EMPLOYMENT AGREEMENT PURSUANT TO
WHICH EMPLOYEE WOULD BE OBLIGATED TO REPAY ANY PORTION OF THE SEPARATION PAY TO
THE COMPANY IN THE EVENT EMPLOYEE WERE TO OBTAIN A REPLACEMENT

 

--------------------------------------------------------------------------------

   


POSITION WITH A NEW EMPLOYER PRIOR TO JANUARY 31, 2019.  THE SEPARATION PAY WILL
BE PAID IN A LUMP SUM BY CHECK OR WIRE TRANSFER.  THE COMPANY WILL ALSO PROVIDE
EMPLOYEE WITH THE OTHER PAYMENTS AND BENEFITS, INCLUDING THE ACCELERATION OF
INCENTIVE AWARDS, AS DESCRIBED IN THE RETIREMENT LETTER.


 


4.             NO CONSIDERATION ABSENT EXECUTION OF THIS AGREEMENT.  EMPLOYEE
UNDERSTANDS AND AGREES THAT EMPLOYEE IS NOT OTHERWISE OWED AND WOULD NOT RECEIVE
CERTAIN OF THE MONIES AND/OR BENEFITS SPECIFIED IN PARAGRAPHS 2 AND 3 ABOVE,
EXCEPT FOR EMPLOYEE’S EXECUTION OF THIS AGREEMENT AND THE FULFILLMENT OF THE
PROMISES CONTAINED HEREIN.

 


5.             GENERAL RELEASE, CLAIMS NOT RELEASED AND RELATED PROVISIONS


 


A.             GENERAL RELEASE OF ALL CLAIMS.  IN EXCHANGE FOR THE COMMITMENTS
OF THE COMPANY AS SET FORTH IN THIS AGREEMENT, WHICH EMPLOYEE ACKNOWLEDGES AND
AGREES PROVIDE CONSIDERATION TO WHICH EMPLOYEE WOULD NOT OTHERWISE BE ENTITLED,
EMPLOYEES AGREES TO RELEASE AND DISCHARGE UNCONDITIONALLY THE COMPANY AND ANY OF
ITS PAST OR PRESENT SUBSIDIARIES, AFFILIATES, RELATED ENTITIES, PREDECESSORS,
MERGED ENTITIES AND PARENT ENTITIES, BENEFIT PLANS, AND ALL OF THEIR RESPECTIVE
PAST AND PRESENT OFFICERS, DIRECTORS, STOCKHOLDERS, EMPLOYEES, BENEFIT PLAN
ADMINISTRATORS AND TRUSTEES, AGENTS, ATTORNEYS, INSURERS, REPRESENTATIVES,
AFFILIATES AND ALL OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“COMPANY RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
DEMANDS, OBLIGATIONS, GRIEVANCES, SUITS, LOSSES, DEBTS AND EXPENSES (INCLUDING
ATTORNEY’S FEES AND COSTS), DAMAGES AND CLAIMS IN LAW OR IN EQUITY OF ANY NATURE
WHATSOEVER, KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, EMPLOYEE EVER HAD, NOW
HAS, OR MAY EVER HAVE AGAINST ANY COMPANY RELEASED PARTY  UP TO AND INCLUDING
THE DAY ON WHICH EMPLOYEE SIGNS THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE CLAIMS EMPLOYEE IS WAIVING INCLUDE, BUT ARE NOT LIMITED
TO, (A) ANY CLAIMS, DEMANDS, AND CAUSES OF ACTION ALLEGING VIOLATIONS OF PUBLIC
POLICY, OR OF ANY FEDERAL, STATE, OR LOCAL LAW, STATUTE, REGULATION, EXECUTIVE
ORDER, OR ORDINANCE, OR OF ANY DUTIES OR OTHER OBLIGATIONS OF ANY KIND OR
DESCRIPTION ARISING IN LAW OR EQUITY UNDER FEDERAL, STATE, OR LOCAL LAW,
REGULATION, ORDINANCE, OR PUBLIC POLICY HAVING ANY BEARING WHATSOEVER ON THE
TERMS OR CONDITIONS OF EMPLOYEE’S EMPLOYMENT WITH OR BY THE COMPANY OR THE
TERMINATION OR RESIGNATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY
ASSOCIATION OR TRANSACTION WITH OR BY THE COMPANY; (B) ALL CLAIMS OF
DISCRIMINATION OR HARASSMENT ON THE BASIS OF SEX, RACE, NATIONAL ORIGIN,
RELIGION, SEXUAL ORIENTATION, DISABILITY, VETERAN STATUS OR ANY OTHER LEGALLY
PROTECTED CATEGORY, AND OF RETALIATION; (C) ALL CLAIMS UNDER TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
FAIR LABOR STANDARDS ACT, THE GENETIC INFORMATION NONDISCRIMINATION ACT, 42
U.S.C. § 1981, AS AMENDED, AND ALL OTHER FEDERAL, STATE AND LOCAL FAIR
EMPLOYMENT AND ANTI-DISCRIMINATION LAWS, ALL AS AMENDED, INCLUDING WITHOUT
LIMITATION THE OHIO CIVIL RIGHTS ACT, O.R.C. § 4112.01 ET SEQ., THE OHIO AGE
DISCRIMINATION IN EMPLOYMENT ACT, O.R.C § 4112.14; (D) ALL CLAIMS UNDER THE
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT AND SIMILAR STATE AND LOCAL
STATUTES, ALL AS AMENDED, INCLUDING WITHOUT LIMITATION THE OHIO UNIFORMED
SERVICES EMPLOYMENT AND REEMPLOYMENT ACT, OHIO REV. CODE §§ 5903.01, 5903.02;
(E) ALL CLAIMS UNDER THE NATIONAL LABOR RELATIONS ACT, AS AMENDED; (F) ALL
CLAIMS UNDER THE FAMILY AND MEDICAL LEAVE ACT AND OTHER FEDERAL, STATE AND LOCAL
LEAVE LAWS, ALL AS AMENDED; (G) ALL CLAIMS UNDER THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT (EXCEPT WITH RESPECT TO ACCRUED VESTED BENEFITS UNDER ANY
RETIREMENT OR 401(K) PLAN IN ACCORDANCE WITH THE TERMS OF SUCH PLAN AND
APPLICABLE LAW); (H) ALL CLAIMS UNDER THE SARBANES-OXLEY ACT OF 2002, THE FALSE
CLAIMS ACT, THE DODD-FRANK WALL STREET REFORM AND CONSUMER PROTECTION ACT, THE
SECURITIES EXCHANGE ACT OF 1934, THE COMMODITY EXCHANGE ACT, THE CONSUMER
FINANCIAL PROTECTION ACT, THE AMERICAN RECOVERY AND REINVESTMENT ACT, THE
FOREIGN CORRUPT PRACTICES ACT, AND THE EU COMPETITION LAW; (I) ALL CLAIMS OF
WHISTLEBLOWING AND RETALIATION UNDER FEDERAL, STATE AND LOCAL LAWS, INCLUDING
WITHOUT LIMITATION THE OHIO WHISTLEBLOWER PROTECTION ACT, O.R.C. § 4113.51 ET.
SEQ., OHIO STATUTORY PROVISIONS REGARDING RETALIATION/DISCRIMINATION FOR
PURSUING A WORKERS COMPENSATION CLAIM, O.R.C. § 4111.01 ET. SEQ.; (J) ALL CLAIMS
UNDER THE OHIO MINIMUM FAIR WAGES ACT, O.R.C. §  4111.01 ET SEQ.; (K) ALL CLAIMS
UNDER THE OHIO WAGE PAYMENT ACT, O.R.C. §  4113.15; (L) ALL CLAIMS UNDER ANY
PRINCIPLE OF COMMON LAW OR SOUNDING IN TORT OR CONTRACT; (M) ALL CLAIMS
CONCERNING ANY RIGHT TO REINSTATEMENT; (N) ALL CLAIMS UNDER THE IMMIGRATION
REFORM AND CONTROL ACT; (O) ALL CLAIMS UNDER THE FAIR CREDIT REPORTING ACT; (P)
ALL CLAIMS UNDER THE EQUAL PAY ACT; (Q) ALL CLAIMS FOR ATTORNEYS’ FEES, COSTS,
DAMAGES OR OTHER RELIEF (MONETARY, EQUITABLE OR OTHERWISE), WHETHER UNDER
FEDERAL, STATE OR LOCAL LAW, WHETHER STATUTORY, REGULATORY OR COMMON LAW, TO THE
FULLEST EXTENT PERMITTED BY LAW.  FURTHER, EACH OF THE PERSONS AND ENTITIES
RELEASED HEREIN IS INTENDED TO AND SHALL BE A THIRD-PARTY BENEFICIARY OF THIS
AGREEMENT.  THIS RELEASE OF CLAIMS DOES NOT AFFECT OR WAIVE ANY CLAIM FOR
WORKERS’ COMPENSATION BENEFITS, UNEMPLOYMENT BENEFITS OR OTHER LEGALLY
NON-WAIVABLE RIGHTS OR CLAIMS; CLAIMS THAT ARISE AFTER EMPLOYEE SIGNS THIS
AGREEMENT; EMPLOYEE’S RIGHTS TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER
THE BYLAWS OF THE COMPANY OR UNDER ANY APPLICABLE DIRECTORS AND OFFICERS
LIABILITY INSURANCE POLICY WITH RESPECT TO EMPLOYEE’S LIABILITY AS AN EMPLOYEE,
DIRECTOR OR OFFICER OF THE COMPANY; EMPLOYEE’S RIGHT TO EXERCISE ANY AND ALL
COMPANY STOCK OPTIONS HELD BY EMPLOYEE THAT ARE EXERCISABLE AS OF THE RETIREMENT
DATE DURING THE APPLICABLE PERIOD OF EXERCISE AND IN ACCORDANCE WITH ALL OTHER
TERMS OF THOSE OPTIONS AND THE STOCK OPTIONS PLANS, AGREEMENTS, AND NOTICES
UNDER WHICH SUCH OPTIONS WERE GRANTED; OR EMPLOYEE’S RIGHT TO ENFORCE THE TERMS
OF THIS AGREEMENT.  ADDITIONALLY, NOTHING IN THIS AGREEMENT WAIVES OR LIMITS
EMPLOYEE’S RIGHT TO FILE A CHARGE WITH, PROVIDE INFORMATION TO OR COOPERATE IN
ANY INVESTIGATION OF OR PROCEEDING BROUGHT BY A GOVERNMENT AGENCY (THOUGH
EMPLOYEE ACKNOWLEDGES EMPLOYEE IS NOT ENTITLED TO RECOVER MONEY OR OTHER RELIEF
WITH RESPECT TO THE CLAIMS WAIVED IN THIS AGREEMENT). 


 


B.             CLAIMS NOT RELEASED.   EMPLOYEE IS NOT WAIVING ANY RIGHTS HE MAY
HAVE TO: (A) HIS OWN VESTED ACCRUED EMPLOYEE BENEFITS UNDER THE COMPANY’S
HEALTH, WELFARE, OR RETIREMENT BENEFIT PLANS AS OF THE RETIREMENT DATE; (B)
BENEFITS AND/OR THE RIGHT TO

 

--------------------------------------------------------------------------------

   


SEEK BENEFITS UNDER APPLICABLE WORKERS’ COMPENSATION AND/OR UNEMPLOYMENT
COMPENSATION STATUTES; (C) PURSUE CLAIMS WHICH BY LAW CANNOT BE WAIVED BY
SIGNING THIS AGREEMENT; (D) ENFORCE THIS AGREEMENT; AND/OR (E) CHALLENGE THE
VALIDITY OF THIS AGREEMENT. 

 


C.             GOVERNMENTAL AGENCIES.   NOTHING IN THIS AGREEMENT PROHIBITS OR
PREVENTS EMPLOYEE FROM FILING A CHARGE WITH OR PARTICIPATING, TESTIFYING, OR
ASSISTING IN ANY INVESTIGATION, HEARING, WHISTLEBLOWER PROCEEDING OR OTHER
PROCEEDING BEFORE ANY FEDERAL, STATE, OR LOCAL GOVERNMENT AGENCY (E.G. EEOC,
NLRB, SEC., ETC.), NOR DOES ANYTHING IN THIS AGREEMENT PRECLUDE, PROHIBIT, OR
OTHERWISE LIMIT, IN ANY WAY, EMPLOYEE’S RIGHTS AND ABILITIES TO CONTACT,
COMMUNICATE WITH, REPORT MATTERS TO, OR OTHERWISE PARTICIPATE IN ANY
WHISTLEBLOWER PROGRAM ADMINISTERED BY ANY SUCH AGENCIES.  HOWEVER, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, EMPLOYEE AGREES THAT IF SUCH AN ADMINISTRATIVE
CLAIM IS MADE, EMPLOYEE SHALL NOT BE ENTITLED TO RECOVER ANY INDIVIDUAL MONETARY
RELIEF OR OTHER INDIVIDUAL REMEDIES.

 


D.             COLLECTIVE/CLASS ACTION WAIVER.  IF ANY CLAIM IS NOT SUBJECT TO
RELEASE, TO THE EXTENT PERMITTED BY LAW, EMPLOYEE WAIVES ANY RIGHT OR ABILITY TO
BE A CLASS OR COLLECTIVE ACTION REPRESENTATIVE OR TO OTHERWISE PARTICIPATE IN
ANY PUTATIVE OR CERTIFIED CLASS, COLLECTIVE OR MULTI-PARTY ACTION OR PROCEEDING
BASED ON SUCH A CLAIM IN WHICH THE COMPANY OR ANY OTHER COMPANY RELEASED PARTY
IDENTIFIED IN THIS AGREEMENT IS A PARTY.

 

                e.             Release of Unknown Claims.  Employee intends that
this release of claims cover all claims described in Paragraph 5(a) above
whether or not known to Employee.  Employee further recognizes the risk that,
subsequent to the execution of this Agreement, Employee may incur loss, damage
or injury which Employee attributes to the claims encompassed by this release. 
Employee also expressly waives and relinquishes, to the fullest extent permitted
by law, any and all rights he may have under California Civil Code Section 1542,
or the comparable provisions of the laws of any other jurisdiction, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”  

 


6.             ACKNOWLEDGMENTS AND AFFIRMATIONS. 


 


                EMPLOYEE AFFIRMS THAT EMPLOYEE HAS NOT FILED, CAUSED TO BE
FILED, OR PRESENTLY IS A PARTY TO ANY CLAIM AGAINST ANY COMPANY RELEASED PARTY. 
EMPLOYEE ALSO REPRESENTS AND WARRANTS THAT THERE HAS BEEN NO ASSIGNMENT OR OTHER
TRANSFER OF ANY INTEREST IN ANY CLAIM BY EMPLOYEE THAT IS COVERED BY THE RELEASE
SET FORTH IN PARAGRAPH 5(A).   


 


                EMPLOYEE ALSO AFFIRMS THAT EMPLOYEE HAS BEEN PAID AND/OR HAS
RECEIVED ALL COMPENSATION, WAGES, BONUSES, COMMISSIONS, AND/OR BENEFITS WHICH
ARE DUE AND PAYABLE AS OF THE DATE EMPLOYEE SIGNS THIS AGREEMENT.  EMPLOYEE
AFFIRMS THAT EMPLOYEE HAS BEEN GRANTED ANY LEAVE TO WHICH EMPLOYEE WAS ENTITLED
UNDER THE FAMILY AND MEDICAL LEAVE ACT OR RELATED STATE OR LOCAL LEAVE OR
DISABILITY ACCOMMODATION LAWS.


EMPLOYEE FURTHER AFFIRMS THAT EMPLOYEE HAS NO KNOWN WORKPLACE INJURIES OR
OCCUPATIONAL DISEASES. 

 


                EMPLOYEE ALSO AFFIRMS THAT EMPLOYEE HAS NOT DIVULGED ANY
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY  AND WILL CONTINUE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION CONSISTENT WITH THE COMPANY’S
POLICIES AND EMPLOYEE’S AGREEMENT(S) WITH THE COMPANY AND/OR COMMON LAW.
EMPLOYEE HEREBY REPRESENTS AND WARRANTS HE HAS NOT BREACHED ANY OF HIS
OBLIGATIONS UNDER SECTION 9 OF HIS EMPLOYMENT AGREEMENT.  

 

                Employee further affirms that Employee has not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including any allegations of corporate fraud.  

 

                Employee affirms that all of the Company’s decisions regarding
Employee’s pay and benefits through the date of Employee’s execution of this
Agreement were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law.

 

                Employee hereby represents and warrants he has not breached any
of his obligations under Section 10 of his Employment Agreement.  

 

7.             Non-Competition, Non-Solicitation and Non-Disclosure.  

 

a.             As the Company’s Executive Vice President and Chief Operating
Officer, as well as through other positions the Employee may have held with the
Company and its affiliates, the Employee has obtained extensive and valuable
knowledge and

 

--------------------------------------------------------------------------------

   

information concerning the Company’s business (including confidential
information relating to the Company and its operations, intellectual property,
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects), the Employee acknowledges and agrees that it
would be impossible for the Employee to work as an employee, consultant or
advisor in any business which competes with the Company in the business of
(i) ownership or operation of Health Care Facilities (defined below);
(ii) investment in or lending to health care related enterprises (including,
without limitation, owners or developers of Health Care Facilities);
(iii) management of Health Care Facilities; or (iv) provision of any planning or
development services for Health Care Facilities (individually, and in the
aggregate, the “Company Business”), without inevitably disclosing confidential
and proprietary information belonging to the Company.  Accordingly, the Employee
will not, for a period beginning on the Effective Date of this Agreement and
ending December 31, 2017 (the “Restricted Period”), engage in any business
activities on behalf of any enterprise anywhere in the world which competes with
the Company in the Company Business other than an Excluded Enterprise (defined
below). “Health Care Facilities” means any senior housing facilities or
facilities used or intended primarily for the delivery of health care services,
including, without limitation, any active adult communities, independent living
facilities, assisted living facilities, skilled nursing facilities, inpatient
rehabilitation facilities, ambulatory surgery centers, medical office buildings,
hospitals of any kind, or any similar types of facilities or projects.  An
“Excluded Enterprise” means Miller Diversified, Inc., Kingston Healthcare
Company and any of their subsidiaries.  The Employee will be deemed to be
engaged in such competitive business activities if he participates in such a
business enterprise as an employee, officer, director, consultant, agent,
partner, proprietor, or other participant; provided that the ownership of no
more than two percent (2%) of the stock of a publicly traded company engaged in
a competitive business shall not be deemed to be engaging in competitive
business activities.  During the Restricted Period, Employee may direct any
questions regarding this Paragraph 7 to the Company’s General Counsel.

 

To assist the Company in its reasonable enforcement of this provision, during
the Restricted Period, Employee will provide the Company with written notice at
least five (5) business days prior to accepting any employment or engagement as
a consultant or contractor with a third party.  Such notice will include, at a
minimum, the name and a description of the business of the prospective employer
or engaging entity, as well as the proposed title and responsibilities of
Employee.   

 

b.             Employee shall not, during the Restricted Period, to the fullest
extent allowed by

applicable law, directly or indirectly, hire, solicit, induce, recruit or
encourage any of the Company’s employees or consultants to leave their
employment or consulting relationship with the Company for other employment or
consulting, including employment or consulting that is competitive with the
Company. 

 

c.             Employee understands and agrees that during the course of his
employment with the Company, Employee had access, in a position of trust and as
a fiduciary, to proprietary and/or confidential information of the Company. 
Employee agrees that Employee will not, at any time, disclose, divulge, transfer
or provide access to, or use for the benefit of, any third party outside the
Company (or any Company Released Party), any Proprietary Information of the
Company without prior authorization of the Company.  “Proprietary Information”
shall mean any and all information or material of the Company and/or any Company
Released Party which is not generally available to or used by others, or the
utility or value of which is not generally known or recognized as standard
practice, whether or not the underlying details are in the public domain,
including, without limitation: (i) information or material relating to the
Company and/or any Company Released Party and its business as conducted or
anticipated to be conducted; target clients, investment criteria, business or
strategic plans; operations; past, current or anticipated investments,
acquisitions, developments, services, products or software; customers or
prospective customers; underwriting,  capital or analytical models or protocols;
relations with business partners or prospective business partners; or research,
development, property management, investment, purchasing, accounting, or
marketing activities; (ii) information or material relating to the Company’s
and/or any of Company Released Party’s properties, facilities, improvements,
investments, discoveries, “know-how,” energy programs, technological
developments, or unpublished writings or other works of authorship, or to the
materials, contacts, techniques, processes, plans or methods used in the
origination, development, management or marketing of the Company’s and/or any
Company Released Party’s facilities, properties, investments, services, products
or software; (iii) information on or material relating to the Company and/or any
Company Released Party which when received is marked as “proprietary,”
“private,” or “confidential” or which a reasonable person would recognize as
proprietary, private or confidential; (iv) trade secrets of the Company and/or
any Company Released Party; (v) information regarding the Company’s
transactions, transaction structures, relationships, customers and clients;
(vi) software of the Company and/or any Company Released Party in various stages
of development, software designs, web-based solutions, specifications,
programming aids, programming languages, interfaces, visual displays, technical
documentation, user manuals, data files and databases of the Company and/or any
Company Released Party; and (vii) any similar information of the type described
above which the Company and/or any Company Released Party obtained from another
party and which the Company and/or the Company Released Party treats as or
designates as being proprietary, private or confidential, whether or not owned
or developed by the Company and/or the Company Released Party.  Notwithstanding
the foregoing, “Proprietary Information” does not include any information which
is properly published or in the public domain; provided, however, that
information which is published by or with the aid of Employee outside the scope
of employment or contrary to the requirements of this Agreement will not be
considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.

 

 

--------------------------------------------------------------------------------

   

d.             Employee acknowledges and agrees that the provisions of this
paragraph of the Agreement are reasonable and appropriate in all respects, and
in the event of any violation by Employee of any such provisions, the Company
would suffer irreparable harm and its remedies at law would be inadequate. 
Accordingly, in the event of any violation or attempted violation of any such
provisions by Employee, the Company shall be entitled to a temporary restraining
order, temporary and permanent injunctions, specific performance, and other
equitable relief.  Employee agrees to indemnify and hold the Company harmless
from and against any and all loss, cost, damage, or expense, including without
limitation, attorneys’ fees that arise out of any breach by Employee of this
Agreement.  All rights and remedies of the Company under this Agreement are
cumulative and in addition to all other rights and remedies which may be
available to the Company from time to time, under any other agreement, at law,
or in equity.

 

e.             The Parties agree that if the scope and enforceability of any
covenant contained within this Paragraph 7 is in anyway disputed, a court of
competent jurisdiction (as described in Paragraph 15, below) may modify and
enforce the covenant to the extent that the court determines that the covenant
is reasonable under the circumstances existing at that time.  

8.             Non-Disparagement.   Employee agrees that he will not make or
direct anyone else to make on Employee’s behalf any disparaging or untruthful
remarks or statements, whether oral or written, about the Company, its
strategies, clients, operators and tenants, its operations or its products,
services, affiliates, officers, directors, employees, or agents (collectively
the “Group” and individually a “Group Member”), or issue any communication that
reflects adversely on or encourages any adverse action against the Group or any
Group Member.  Employee will not make any direct or indirect written or oral
statements to the press, television, radio or other media or other external
persons or entities concerning any matters pertaining to the business and
affairs of the Group or any Group Member.  The Company agrees not to make, and
shall direct its officers and senior executives not to make on its behalf, any
disparaging or untruthful remarks or statements about Employee’s employment with
the Company following the Retirement Date.  The restrictions described in this
paragraph shall not apply to any truthful statements made in response to a
subpoena or other compulsory legal process or to law enforcement or other
governmental authorities.

 

                To the extent inquiries regarding the Employee’s employment with
the Company are directed to Christy Contardi Stone, the Company’s Senior Vice
President – Human Capital & Strategic Initiatives, prospective employers will be
provided the dates of the Employee’s employment, his last salary, his position
with the Company and a form of recommendation in a form agreed to by the
Parties. 

 

9.             Cooperation after Retirement.  Employee agrees to give prompt
written notice to the Company of any claim or injury relating to the Company,
and to fully cooperate in good faith and to the best of Employee’s ability with
the Company in connection with all pending, potential or future claims,
investigations or actions that directly or indirectly relate to any transaction,
event or activity about which the Employee may have knowledge because of
Employee’s employment with the Company, as long as such cooperation is scheduled
by the Company, to the extent possible, to require only occasional efforts and
to not conflict with any future employment. Such cooperation shall include all
assistance that the Company, its counsel, or its representatives may reasonably
request, including reviewing and interpreting documents, meeting with counsel,
providing factual information and material, and appearing or testifying as a
witness, as long as the Company provides legal representation.  The Company
agrees to make every reasonable effort to provide Employee with reasonable
notice in the event his participation is required and to reimburse Employee for
reasonable out-of-pocket costs incurred by Employee as the direct result of his
participation, provided that such out-of-pocket costs are supported by
appropriate documentation and have prior authorization of the Company.


10.           RETURN OF PROPERTY.   EMPLOYEE AFFIRMS THAT EMPLOYEE HAS RETURNED
ALL OF THE COMPANY’S PROPERTY, DOCUMENTS, AND/OR ANY CONFIDENTIAL INFORMATION IN
EMPLOYEE’S POSSESSION OR CONTROL.  EMPLOYEE ALSO AFFIRMS THAT EMPLOYEE IS IN
POSSESSION OF ALL OF EMPLOYEE’S PROPERTY THAT EMPLOYEE HAD AT THE COMPANY’S
PREMISES AND THAT THE COMPANY  IS NOT IN POSSESSION OF ANY OF EMPLOYEE’S
PROPERTY.  NOTWITHSTANDING THE FOREGOING, EMPLOYEE MAY RETAIN HIS LIST OF
PERSONAL CONTACTS.


 

11.           Code Section 409A.  To the extent applicable, it is intended that
this Agreement comply with or, as applicable, constitute a short-term deferral
or otherwise be exempt from the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”).  This Agreement will be administered
and interpreted in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to satisfy Section 409A will have no force
and effect until amended to comply therewith (which amendment may be retroactive
to the extent permitted by Section 409A).  Employee and the Company agree
that this termination of employment shall be considered a “separation from
service” from the Company within the meaning of Section 409A.  If Employee is
deemed on the date of separation from service to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-l(i)), then with regard to any
payment that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment shall not be made prior to the earlier of (a) the expiration of the
six (6)-month period measured from the date of separation from service and (b)
the date of Employee’s death.  In addition, for purposes of this Agreement, each
amount to be paid or benefit to be provided to Employee pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A.   Any reimbursement or advancement payable to Employee pursuant to
this

 

--------------------------------------------------------------------------------

   

Agreement shall be conditioned on the submission by Employee of all expense
reports reasonably required under any applicable expense policy.  Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar years shall not affect the amount of expenses eligible for
reimbursement, on in-kind benefit provided, during any other calendar year.  The
right to any reimbursement or in-kind benefit pursuant to this Agreement shall
not be subject to liquidation or exchange for any other benefit.

 

12.           Consequences of Breach.   Employee acknowledges and agrees that in
the event he should breach or violate any provision of this Agreement, including
but not limited to the obligations of confidentiality, non-disparagement,
non-solicitation and non-competition, Employee shall be subject to legal action
for such breach or violation and may be held liable to the Company and/or one or
more of the Company Released Parties for contractual and/or other legal or
equitable remedies.  Without limiting the remedies available to the Company
and/or one or more of the Company Released Parties as set forth in the preceding
sentence, Employee shall be obligated to return all consideration provided under
Paragraphs 2 and 3 of this Agreement.

 

13.           Successors and Assigns.   This Agreement will inure to the benefit
of successors and assigns of the Company.  Notwithstanding anything contained in
this Agreement to the contrary, the Company may assign this Agreement and its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise.  Such assignment
includes the assignment of rights and contractual duties. Employee does not have
any right to assign Employee’s rights or delegate Employee’s obligations under
this Agreement to anyone.

 

14.           Arbitration.           Subject to Paragraph 7 hereof, all claims,
disputes, questions, or controversies arising out of or relating to this
Agreement and Employee’s employment hereunder, including without limitation the
construction or application of any of the terms, provisions, or conditions of
this Agreement and any claims for any alleged discrimination, harassment, or
retaliation in violation of any federal, state or local law, will be resolved
exclusively in final and binding arbitration held under the auspices of the
American Arbitration Association (“AAA”)  in accordance with AAA’s then current
Employment Arbitration Rules, or successor rules then in effect.  The
arbitration will be held in Toledo, Ohio and will be conducted and administered
by AAA or, in the event AAA does not then conduct arbitration proceedings, a
similarly reputable arbitration administrator. Employee and the Company will
select a mutually acceptable, neutral arbitrator from among the AAA panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of Ohio, or federal law, if Ohio law is preempted, and the arbitrator is
without jurisdiction to apply any different substantive law. Employee and the
Company will each be allowed to engage in adequate discovery, the scope of which
will be determined by the arbitrator consistent with the nature of the claim[s]
in dispute. The arbitrator will have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and will apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. The Company
will pay the arbitrator’s fees, as well as all administrative fees, associated
with the arbitration. Each party will be responsible for paying its own
attorneys’ fees and costs (including expert witness fees and costs, if any),
provided, however, that the arbitrator may award attorney’s fees and costs to
the prevailing party, except as prohibited by law.  The existence and subject
matter of all arbitration proceedings, including, any settlements or awards
there under, shall remain confidential.  In entering into this Agreement, both
parties are waiving the right to a trial by judge or jury.

 

15.           Governing Law and Interpretation.   This Agreement shall be
governed and conformed in accordance with the laws of Ohio without regard to its
conflict of laws provisions.  In the event of a breach of any provision of this
Agreement, either Party may institute an action specifically to enforce any term
or terms of this Agreement and/or to seek any damages for breach.  Employee
agrees that, in connection with any action, suit or other proceeding in
connection with, arising out of or relating to this Agreement all disputes shall
be exclusively resolved by courts of competent jurisdiction sitting in Lucas
County, Ohio, or the United States District Court for the Northern District of
Ohio, as may be appropriate.   Employee hereby: (a) submits to the exclusive
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against Employee; and (c) waives
any other requirement (whether imposed by statute, rule of court or otherwise)
with respect to personal jurisdiction, venue or service of process. 

 

16.           Severability.   Should any provision of this Agreement (other than
the provisions of Paragraph 7, which shall be governed by the reformation
provisions of Paragraph 7(e) be declared illegal or unenforceable by any court
of competent jurisdiction and should such provision be unable to be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.  

 

17.           Nonadmission of Wrongdoing.  The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by any Company
Released Party of wrongdoing or evidence of any liability or unlawful conduct of
any kind.

 

 

--------------------------------------------------------------------------------

   

18.           Amendment.  This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.

 

19.           Miscellaneous. 

 

                a.             This Agreement may be signed in counterparts,
both of which shall be deemed an original, but both of which, taken together
shall constitute the same instrument.  A signature made on a faxed or
electronically mailed copy of the Agreement or a signature transmitted by
facsimile or electronic mail shall have the same effect as the original
signature.

 

                b.             The section headings used in this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.

 

                c.             If Employee or the Company fails to enforce this
Agreement or to insist on performance of any term, that failure does not mean a
waiver of that term or of the Agreement.  The Agreement remains in full force
and effect.

 

20.           Entire Agreement.  This Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties, with the exception of the Employment
Agreement, which is incorporated herein by reference, to the extent it does not
conflict with the language in this Agreement. Employee acknowledges that
Employee has not relied on any representations, promises, or agreements of any
kind made to Employee in connection with Employee’s decision to accept this
Agreement, except for those set forth in this Agreement.

 

21.           Legal Fees.  The Company shall reimburse Employee up to $20,000,
in the aggregate, for Executive’s reasonable attorney’s fees and expenses
incurred in connection with negotiating and documenting this Agreement.  The
Company will provide such reimbursements no later than ninety days (90) days
following the Company’s receipt of supporting documentation of incurrence of
these expenses, but in any event no later than the end of the calendar year
following the calendar year in which those expenses were incurred and otherwise
in compliance with Section 409A of the Code.

 

22.           Joint Participation and Negotiation of Agreement.   Each party has
had the opportunity to obtain the advice of legal counsel and to review, comment
upon, and negotiate this Agreement.  Accordingly, it is agreed that no rule of
construction shall apply against any party or in favor of any party.  This
Agreement shall be construed in light of the fact that the Parties jointly
prepared this Agreement, and any uncertainty or ambiguity shall not be
interpreted against any one party and in favor of the other.

 

23.           Taxes and Other Withholdings.  Notwithstanding any other provision
of this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether Employee
has been paid amounts to which he is entitled.  Employee acknowledges that (i)
the Company has made no representation to Employee as to the tax treatment of
any compensation or benefits to be paid to Employee under this Agreement and
(ii) the Company has no obligation to “gross-up” any amount payable to Employee
under this Agreement for taxes payable by Employee thereon.

 

24.           Review and Revocation of Agreement.  Employee acknowledges and
agrees:  (i) that he has been advised to consult an attorney regarding this
Agreement and the releases set forth herein before executing this Agreement;
(ii) that he was given 21 days to review and consider signing this Agreement,
although he may, at his discretion, knowingly and voluntarily, sign and return
the Agreement at any earlier time, but Employee may not sign and return the
Agreement until on or after the Retirement Date; (iii) that modification of this
Agreement does not restart this 21 day consideration period; (iv) that he is
waiving rights or claims which may be waived by law in exchange for
consideration which is not otherwise due to Employee, including claims and
rights under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and as otherwise described in this Agreement; (v) that rights or claims
that may arise after the date this Agreement is executed, including those
arising under the ADEA, are not waived by this Agreement; (vi) that at any time
within 7 days after signing this Agreement, he may revoke the Agreement; and
(vii) that this Agreement is not enforceable until the revocation period has
passed without a revocation.   

 

To revoke this Agreement, Employee must send a written statement of revocation
delivered by certified mail to Welltower Inc., Attn:  Chief Executive Officer,
4500 Dorr Street, Toledo, OH  43615.  This revocation must be received no later
than the seventh (7th) day following Employee’s execution of this
Agreement.     

 

EMPLOYEE, FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST EACH AND EVERY COMPANY RELEASED PARTY AS OF THE DATE OF
EXECUTION OF THIS AGREEMENT.

 

 

 

--------------------------------------------------------------------------------

   

25.           Counterparts.  This Agreement may be executed in counterparts and
delivered by means of facsimile or portable document format (PDF), each of which
when so executed and delivered shall be an original, but all such counterparts
together shall constitute one and the same instrument.

 

[Signature Page Follows] 

 

 

 

 

--------------------------------------------------------------------------------

   

                The Parties knowingly and voluntarily sign this Executive
Retirement Agreement as of the date(s) set forth below:

 

                                                                                                               
Welltower Inc.

 

By:    /s/ Jeffrey H. Miller                                           
                        By:    /s/ Matthew
McQueen                                             

              Jeffrey H. Miller                                                 
                    Name:  Matthew McQueen         

                                                                Title:  Senior
Vice President, General Counsel

                                                                and Corporate
Secretary

 

 

Date: February 16, 2017                                              
                        Date: February 16,
2017                                                     

 

--------------------------------------------------------------------------------